Citation Nr: 1817267	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-18 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability (to include impingement syndrome), to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left arm disability (to include foreign bodies in the left elbow and ulnar nerve entrapment), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to October 1993.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied service connection for right shoulder impingement syndrome (claimed as right shoulder brachial plexus pain) and foreign bodies in the left elbow with ulnar nerve entrapment.  The RO in St. Paul, Minnesota currently has jurisdiction over the Veteran's claims.

In August 2015 and July 2017, the Board remanded these matters for further development.

In light of the Veteran's reported symptoms and contentions and to encompass all disorders that are reasonably raised by the record, the Board has re-characterized the claims on appeal as claims of service connection for a right shoulder disability (to include impingement syndrome) and a left arm disability (to include foreign bodies in the left elbow and ulnar nerve entrapment).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The Board notes that a claim for a clothing allowance pursuant to 38 U.S.C. § 1162 and 38 C.F.R. § 3.810 was remanded by the Board in July 2017 for further development.  This matter has not yet been returned to the Board for further adjudication and will not be addressed at this time.

As a final preliminary matter, the Board points out that a Decision Review Officer (DRO) awarded service connection for syringomyelia, from March 29, 2011, by way of a November 2016 decision.  The DRO also awarded service connection for residuals of syringomyelia (including obstructive sleep apnea, voiding dysfunction, and bowel function impairment), all from March 29, 2011.  The Veteran submitted a timely notice of disagreement with the effective dates assigned in the November 2016 decision and the Board remanded these effective date matters in July 2017 for issuance of a statement of the case (SOC).  See 38 C.F.R. §19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was issued in October 2017.  The Veteran submitted a substantive appeal (VA Form 9) later in November 2017, but the effective date issues listed in the October 2017 SOC have not yet been certified to the Board for appellate review.  Thus, the issues of entitlement to earlier effective dates for the award of service connection for syringomyelia, obstructive sleep apnea, voiding dysfunction, and bowel function impairment are not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has current right shoulder and left arm disabilities which are either directly related to service or are associated with his service-connected right ulnar neuropathy and/or syringomyelia.  With respect to the right shoulder in particular, the Veteran has contended that he fell and struck his shoulder while playing basketball in service.  He claims that shoulder pain has continued in the years since service, but there is some evidence to the contrary.  For instance, there is no evidence of any right shoulder injury or symptomatology in his service treatment records, the first evidence of treatment for right shoulder problems is not for several years following service, and he has provided inconsistent information concerning the history of his right shoulder symptoms. 

In its July 2017 remand, the Board instructed the AOJ to obtain medical opinions as to whether the Veteran's claimed right shoulder and left arm disabilities are directly related to service or are caused or aggravated by his service-connected syringomyelia.  As for the right shoulder specifically, the Board noted that an October 2015 medical opinion which addressed direct service connection was inadequate because it was entirely based on the absence of evidence of treatment for right shoulder problems in the Veteran's service treatment records.  

Pursuant to the Board's remand, the VA physician who provided the October 2015 opinion reviewed the Veteran's claims file in September 2017.  With respect to the right shoulder, the physician opined, in pertinent part, that it was not likely ("less likely than not") that a right shoulder disability had its clinical onset in service, was manifest within a year of service, or was otherwise related to any in-service disease, event, or injury.  The physician explained that a lack of documentation during active duty was not the sole rationale, but he did not otherwise provide any specific explanation or rationale for why the Veteran's right shoulder disability was not related to service.  Rather, the physician only noted that the Veteran had normal right shoulder strength during an October 2015 VA examination, that he experienced moderate loss of strength in the upper extremities during an October 2016 VA examination, and that the October 2016 examiner did not indicate that any physical testing that had been done to affirm the finding of moderate loss of upper extremity strength.  

Thus, the September 2017 opinion pertaining to direct service connection is also insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  A remand is therefore necessary to obtain a new opinion as to the etiology of the claimed right shoulder disability.

As for the left arm, the physician opined that it was not likely ("less likely as not") that the claimed disability had its clinical onset during service, was manifest within a year of service, was related to any in-service disease, event, or injury, or was proximately due to, the result of, or permanently aggravated by the Veteran's service-connected syringomyelia.  This opinion was essentially based on the fact that there was no evidence of any left arm disability during service or in the Veteran's post-service treatment records.  The Board points out, however, that he has never been afforded an in-person VA examination for his left arm.  Thus, a remand is also necessary to schedule the Veteran for a VA examination to obtain information as to the nature and etiology of any current left arm disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The report of an October 2016 VA central nervous system and neuromuscular diseases examination indicates that the Veteran was in receipt of Social Security Administration (SSA) disability benefits for "neurologic conditions from syringomyelia."  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if potentially relevant.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  The records related to the Veteran's claim for SSA benefits have not yet been associated with the file.  As these records are reportedly related to his service-connected syringomyelia and it is contended that his claimed right shoulder and left arm disabilities may be related to his syringomyelia, the outstanding SSA disability records may be relevant to the claims on appeal.

Also, updated VA treatment records should be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a left arm disability and a right shoulder disability, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a left arm disability and a right shoulder disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment contained in the St. Louis Vista electronic records system since August 2016; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or supplemental security income benefits, including any medical records relied upon to make the decision(s). 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination with a physician other than the physician who provided the September 2017 opinions to assess the nature and etiology of any current left arm disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The physician should identify any left arm disabilities that have been diagnosed since approximately March 2011 (even if the disability is currently in remission or has completely resolved) and for each such disability answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current left arm disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis or organic disease of the nervous system), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current left arm disability was either (i) caused OR (ii) aggravated by the Veteran's service-connected syringomyelia?

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report his symptoms and history and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for left arm problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

5. After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, request an opinion from an appropriate specialist physician other than the physician who provided the September 2017 opinions. Ask the physician to review all relevant electronic records contained in the VBMS and Virtual VA (Legacy Content Manager) systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's current right shoulder disability.

The physician should identify any right shoulder disabilities that have been diagnosed since approximately March 2011 (even if the disability is currently in remission or has completely resolved) and for each such disability answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current right shoulder disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported right shoulder injury in service when he fell and struck his shoulder while playing basketball, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current right shoulder disability was either (i) caused OR (ii) aggravated by the Veteran's service-connected right ulnar neuropathy and/or syringomyelia?

In answering the above questions, the physician should specifically acknowledge and comment on any right shoulder disabilities diagnosed since approximately March 2011, the Veteran's reports of a right shoulder injury in service when he fell and struck his shoulder while playing basketball, and his reports of right shoulder symptoms in the years since service.

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report a right shoulder injury in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for right shoulder problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  However, the physician must also consider the inconsistent information concerning a continuity of symptomatology in the years since service.

6.  If the claim(s) of service connection for a right shoulder disability and/or a left arm disability remain(s) denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


